Citation Nr: 1538324	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  06-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disability


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty July 1968 to March 1972 in the United States Air Force and from January 1983 to May 1984 in the United States Navy.  He also had additional service in the United States Air Force Reserves (Reserves).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Roanoke, Virginia, currently has jurisdiction of the file.

In July 2007, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

In August 2013, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision only on the current issue, service connection for a left shoulder disability, to the United States Court of Appeals for Veterans Claims (Court).  In a decision dated in February 2014, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

In August 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

A left shoulder disability, diagnosed as rotator cuff tendonitis, was not present in service, and rotator cuff tendonitis, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters in August 2005 and March 2006.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and records from private medical caregivers, and afforded the Veteran VA examinations in August 2012 and October 2014.

Taken together, the reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as opinions and rationale as to whether the disability is related to service, including any left shoulder diagnoses in the service treatment records.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).   The conditions or diagnoses of record in the Veteran's claim, acute painful shoulder syndrome, left shoulder subacromial bursitis, or left rotator cuff tendonitis, are not listed as diseases under § 3.309 as a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Principles of Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Effect of Lay Evidence

The Board recognizes that the Veteran, as part of his evidence, has included his own opinions as to whether he has a given disability, for example, a disability causing left shoulder symptoms, and its relation to service.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, pain, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis for his left shoulder and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not probative as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and course of his left shoulder symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Veteran's lay opinion is not competent evidence.

FACTS

The Veteran asserts that his claimed left shoulder disorder had its onset due to an injury sustained during his service with the United States Air Force Reserves (Reserves) while on active duty.  

In the first period of active duty with the United States Air Force, the service entrance examination in June 1968 and the separation examination in January 1972 noted that the Veteran's upper extremities were normal and the other treatment records were negative for any complaints, diagnoses, or treatment of the left shoulder. 

In a December 1972 VA examination, between his periods of active duty, the Veteran's musculoskeletal system was found normal.

While in the Reserves, in February 1981 the Veteran complained of a painful left shoulder.  The service treatment note indicates the injury occurred on active duty.  Objectively, there was no obvious trauma or deformity.  The Veteran exhibited a slightly decreased range of motion.  The assessment was acute painful shoulder syndrome.

A March 1981 service treatment record documents the Veteran's report that he hurt his left shoulder working pallets in the cargo loading unit.  Objectively, he demonstrated pain in elevation of his arm.  The assessment was subacromioclavicular bursitis.

In the United States Navy (Navy) enlistment examination in July 1982, the Veteran reported being in good health and denied having a painful or 'trick' shoulder or elbow.  The physical examination noted a scar on the left shoulder but no abnormalities such as decreased motion or indications of a left shoulder disability.  The service treatment records do not show any complaints, diagnoses, or treatment of the left shoulder while he was in the Navy.  There also is no record, treatment or personnel, indicating that the Veteran was unable to perform his duties while in the Navy from January 1983 to May 1984 due to a left shoulder disorder.

In a statement to VA in July 1985, the Veteran stated he entered the Navy in January 1983 and after a thorough examination with X-rays, an orthopedic physician found him in excellent condition and he was accepted into the Navy. 

In July 1987, the Veteran filed a claim for service connection for a left shoulder disability due to an accident at Travis Air Force Base in 1981.  Less than a month later, in an August 1987 general VA examination, the Veteran did not report any history of a left shoulder injury or complaints relating to a left shoulder disability.  The examination did not reveal any left shoulder disability and the VA examiner listed several diagnoses but none of them involved the left shoulder.  The RO denied the claim for service connection for a left shoulder disability as no left shoulder disability was shown by the evidence in a rating decision dated in October 1987.  The RO denied the claim again in May 1990.

The first indication of a left shoulder disability occurred in June 2004 when the Veteran complained of left shoulder pain that had existed for more than a year.  It was worse when he raised his left arm over his head.  There was a notation of pain in the upper shoulder and upper limbs in April 2004 but the note did not specify which shoulder.

In April 2006, a VA infectious disease consult did not find any left shoulder disability in the Veteran's active problem list but noted that the Veteran had a chronic shoulder condition without identifying which shoulder.  All four limbs had full range of motion.

The Board notes that a review of VAMC records does not otherwise demonstrate any complaints or treatment for the left shoulder when matters such as pain were evaluated.  For instance, in an October 2010 history and physical for a hospital admission for another disability, the Veteran denied any joint pain, weakness, or other joint symptoms and range of motion for all extremities was normal.  In July 2011, the Veteran was asked if he was experiencing pain including specifically the upper extremities and the Veteran denied any pain.  In other instances, where he did report pain, it was in other areas such as in February 2012 when he reported pain in the neck, face, and mouth.

In August 2012, the Board re-opened the Veteran's claim for service connection for a left shoulder disability.  

In an August 2012 VA examination for the left shoulder, the examiner noted that the Veteran's complaint of injuring his left shoulder during a period of Reserve service at Travis Air Force base while unloading and pushing a pallet of cargo.  The Veteran stated he saw doctors afterwards for his left shoulder but the examiner noted none in the record.  He further noted the Veteran was able to enlist and serve in the Navy and afterwards, stayed at home raising his child while his wife was on active duty.  The VA active problem list did not include any condition involving the left shoulder.

The Veteran rated his current left shoulder pain as 1-2 out of 10 with periods of short, sharp pain that were rated 10 out of 10.  During the periods of short, sharp pain, he was unable to move his shoulder for 3-5 minutes.  After 3-5 minutes he was able to perform certain movements and the pain gradually went away.  An X-ray examination of the left shoulder was unremarkable, although the right shoulder had mild degenerative changes.  On objective examination, there was no tenderness at the shoulder or weakness of the upper extremity.  The examiner described the Veteran as having a well-developed upper body, like someone who lifted weights and suggested that he did not give a good effort in range of motion testing.  The left shoulder flexion and abduction range of motion were both 0-170 degrees.  The specific tests for rotator cuff conditions (the Hawkin's impingement test, the empty can test, external rotation/infraspinatus test, and the lift-off subscapularis test), were all negative.  There also were no signs or history of left shoulder instability or dislocation. 

The diagnosis was left shoulder strain.  The VA examiner determined that any claimed left shoulder disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner noted that the Reserve treatment record reported an in-service injury and a diagnosis of acute painful shoulder syndrome.  However, the examiner noted that the current clinical examination demonstrated there was no evidence of an injury in-service progressing into a left shoulder disability.  The examiner concluded that the left shoulder problem noted in his Reserve treatment records, a left shoulder strain, resolved without further disorder and that the Veteran did not have any current disability related thereto.

In December 2012, the Veteran complained of constant pain lasting greater than a year that was 7/10.  On examination, the Veteran had painful internal rotation and was not able to lift his outstretched arm above his head.  

In June 2013, the Veteran began physical therapy as the Veteran reported the left shoulder continued to hurt.  The physical therapy notes include the Veteran injuring his left shoulder moving pallets in 1981.  Flexion was to 80 degrees and abduction to 70 degrees.  Also in June 2013, for the first time, the Veteran's VA problem list included a left shoulder disability: rotator cuff tendonitis.

In an October 2013 statement, the Veteran stated that he has experienced the same pain in his right shoulder and physicians have prescribed medication, rest, and to avoid heavy lifting.  He stated the condition has worsened to where he is afraid to hold his grandchild.  He never knows when the pain in his left shoulder will cause his arm to go limp.  The Veteran further stated that his shoulder was fine until injuring it moving a pallet in 1981.  

In October 2014, the Veteran was provided a second VA examination regarding his left shoulder.  The Veteran reported that in 1981, he was loading and pushing pallets when all of a sudden he developed left shoulder pain.  Thereafter, pain was intermittent and he saw a private doctor who diagnosed a strain of the left shoulder.  The VA examiner noted the Veteran afterwards the Veteran was able to enlist in the Navy and serve for 17 months, including basic training.  The Veteran states the pain is not constant but comes on suddenly with a cycle of pain starting at 5/10, and it goes away but returns at 8/10 in severity, dissipates, and then returns for a third and final time 10/10.  When the pain occurs, the Veteran has to rest his left arm and cannot lift anything.  The pain then subsides until the next cycle happens and as a result, the Veteran is afraid to lift his grandchildren.  

Upon examination, the VA examiner noted the Veteran removed his shirt without difficulty raising his arms above his head.  Flexion and abduction range of motion were both to 170 degrees even with repetition, although pain began at 140 degrees and the Veteran between movements would stop and wiggle his left shoulder a little before resuming his testing.  Although a rotator cuff condition was suspected, all rotator cuff tests were negative.  

The VA examiner concluded it was less likely than not that the Veteran's current problem, a possible left rotator cuff tendon strain was related to the injury or incident in February 1981 that lead to the diagnosis of left subacromioclavicular bursitis.  A joint or bone problem was not documented in the records until 2012 and X-rays at that time were negative.  Therefore, the in-service problem resolved.  Further the Veteran's current problem is a possible tendon strain, not bursitis, as bursitis is a synovial problem and in a different area of the shoulder.  Finally, the Veteran had no problem lifting his arm to reach his head.  Accordingly, the VA examiner placed the onset of his current rotator cuff tendonitis to 2012.  

Two weeks later, physical therapy noted Veteran had flexion to 138 degrees and abduction to 91 degrees and the empty can test was positive. 


Analysis

After a review of the evidence, the Board finds the evidence does not support the Veteran's claim of a left shoulder disability from service.  The first time he sought treatment for the left shoulder was in December 2012, or not only after he filed his claim, but after his August 2012 VA examination.  

As to the lack of any medical records of left shoulder treatment from 1981 until 2013, the Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that an injury to the left shoulder in service has caused him problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for over 30 years following separation.  

In addition, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

The Board finds that the Veteran has not presented credible lay assertions sufficient to establish that any left shoulder symptoms continued beyond March 1981.  After the treatment in February and March 1981, the service treatment records are negative for a left shoulder disability including his second period of active service in the Navy.  The Board finds the second period of active service to be particularly probative.  The Veteran expressly denied having a painful or 'trick' shoulder at the time of his enlistment examination in July 1982, subsequent to sustaining a left shoulder injury in early 1981.  In addition, although there is evidence that another disability, the Veteran's pes planus, interfered with the performance of his duties while in active service in the United States Navy, there is no evidence that a left shoulder disability interfered or prevented performance of his duties.  Stated another way, in so far as the left shoulder is concerned, the Veteran was able to complete training and satisfactorily engage in his day-to- day activities for the Navy.

In addition, although the Veteran filed a claim for service connection for a left shoulder condition as early as 1987, there is no evidence of diagnosis or treatment of the left shoulder until 2004 when the Veteran made complaints of pain, but his medical providers did not make a diagnosis or otherwise indicate the Veteran had a disability.  Although the Veteran is competent to describe symptoms of pain, which are capable of lay observation, under case law, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability. Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

In this instance, there was no diagnosis of a left shoulder condition until 2013, when VA medical providers diagnosed left rotator cuff tendonitis.  This occurred after the November 2012 VA examination where both the clinical examination and the X-rays were negative for any left shoulder disability such as arthritis, bursitis, or rotator cuff tendonitis.  

Furthermore, the Veteran has been inconsistent in his assertions that he has had left shoulder pain ever since the February 1981 pallet injury.  First, his assertion that he had ongoing shoulder symptoms is inconsistent with his statement upon entrance into the Navy in 1982 that he did not have a painful or trick shoulder.  In 1985, the Veteran stated that upon entrance into the Navy, he was determined to be in excellent condition and was accepted into the Navy.  As noted, he asserted he had a left shoulder disability in July 1987.  Yet, less than a month later, at a VA examination, he did not report any history or complaints involving the left shoulder and the VA examiner did not make any findings or diagnosis of the left shoulder.  He also denied shoulder symptoms on many occasions when asked while seeking VA treatment.  These denials subsequent to the initial injury are inconsistent with his current assertions that since February 1981 he has had pain in his left shoulder.  See Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible  because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).

In addition, the Veteran has demonstrated behavior indicating self interest or at least contrary to his assertions of a left shoulder disability.  In the 2012 VA examination, the examiner noted the Veteran gave less than full effort in range of motion testing.  In the 2014 VA examination, the Veteran, contrary to his statements concerning his left arm functioning, had no problem removing his shirt and lifting his arm to head level.  Even then, in both VA examinations, his range of motion in flexion and abduction was nearly normal (170 degrees instead of 180 degrees).  By October 2013, even though at this point there was a diagnosis of rotator cuff tendonitis based upon his complaints starting in December 2012, tests for rotator cuff conditions have been negative.  The Board notes that the Veteran had never sought active treatment until after he filed his claim and the first VA examination in August 2012.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider self-interest a factor in making such statements).  

The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of his left shoulder disability, the Veteran is not as credible as the documented medical evidence that establishes that the onset of symptomatology occurred well after service.  The Board has therefore assigned little weight to the Veteran's assertions of ongoing symptoms since the February 1981 pallet incident.  Hence, the Board placed limited probative value on these lay assertions.

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of ongoing symptomatology, the Board looks to the medical evidence. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Veteran has not provided any evidence of a medical expert who has linked his current condition to service, particularly the February 1981 injury.  

The only competent medical evidence of record is the opinions of the August 2012 and the October 2014 VA examiners.  The Board finds the unfavorable medical opinions are well reasoned, detailed, provide a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms. The examiners acknowledged the Veteran's evidence of an injury in 1981 in service and accepted it as true.  The examiners noted, however, the lack of treatment provided thereafter in service and the lack of findings at the subsequent entrance examination in 1982 regarding the left shoulder.  That 1981 injury did not result in the disability because the 2014 examiner determined more likely than not the Veteran's subsequent symptoms developed from the onset of rotator cuff tendonitis later in 2012.  It is unlikely the current left shoulder symptoms are due to the 1981 pallet incident not only because of the significant length of time, but also the documents recording that the Veteran did not have any left shoulder symptoms and engaged in activities without affecting his performance, i.e., his active duty service in the Navy.  The examiners thus took into account all of the medical evidence of record.  They set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, these opinions also take into account the Veteran's own assertions, but the examiners determined the Veteran's assertions do not establish a relationship to service. The Board therefore finds that the opinions of the August 2012 and October 2014 VA examiners as persuasive evidence against the claim for service connection for a left shoulder disability.  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current disability of the left shoulder or the relationship to service, which opposes, rather than supports, the claim.

Accordingly, the weight of the medical evidence is against an association or link between any current disabilities of the left shoulder and service, including the incident with the pallets in February 1981.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left shoulder disability is denied



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


